Citation Nr: 0123384	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  99-18 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1974 to December 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the veteran's claim for 
service connection for PTSD.  The veteran filed a timely 
appeal to this adverse determination.


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.
 
2.  The veteran has been diagnosed with PTSD.

3.  The veteran did not engage in combat with the enemy.

4.  The veteran has not provided information regarding 
claimed in-service stressors with any degree of specificity 
such as to permit verification of such stressors, and has not 
responded to RO requests for such information.


CONCLUSION OF LAW

PTSD was neither incurred in nor aggravated by the veteran's 
active duty military service.  38 U.S.C.A. §§ 1110, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(f) (2000); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that the 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by the VA. The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA, 
supra, see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Among its other provisions, this law redefines the obligation 
of the VA with respect to the duty to assist.  Veterans 
Claims Assistance Act of 2000, 38 U.S.C. § 5103A; 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§§ 3.159).

First, the VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 U.S.C. 
§§ 5102 and 5103).  Second, the VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  See VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, although the RO did not have the benefit 
of the explicit provisions of the VCAA and the implementing 
regulations, the VA's redefined duty to assist has been 
fulfilled to the extent practicable.  The Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim for service connection for 
PTSD.  The Board concludes that discussions as contained in 
the initial rating decision, in the statement of the case, 
and in two supplemental statements of the case, in addition 
to correspondence to the veteran, have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claim.  
The Board finds, therefore, that such documents are 
essentially in compliance with the VA's revised notice 
requirements.  The Board concludes that the VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue of service connection for PTSD, and that 
all relevant evidence necessary for an equitable resolution 
of this issue has been identified and obtained.  The evidence 
of record includes the veteran's service medical records, 
reports of VA rating examinations, post-service clinical 
treatment records, transcripts of personal hearing testimony 
given before a Hearing Officer at the RO, and personal 
statements made by the veteran in support of his claim.  The 
Board is not aware of any additional relevant evidence which 
is available in connection with this appeal, and concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim for 
service connection.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required, 
and would otherwise be unproductive.  See generally VCAA; see 
also Bernard v. Brown, 4 Vet. App. 384 (1993).  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (2000).  Under the provisions for 
direct service connection for PTSD under 38 C.F.R. § 3.304(f) 
(2000), service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125 
(2000)(diagnosis of mental disorder); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to this combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Moreau v. 
Brown, 9 Vet. App. 389, 394 (1996). The Board notes that 
under 38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (effective from March 7, 1997).  The VA 
regulation was changed in June 1999, retroactively effective 
from March 1997, to conform to the Court's determination in 
Cohen v. Brown, 10 Vet. App. 128 (1997).  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

A review of the evidence contained in the veteran's claims 
file reveals that there is some question as to whether the 
veteran currently has a diagnosis of PTSD that conforms to 
the relevant legal criteria.  Neither the veteran's service 
medical records, nor the private and VA outpatient treatment 
notes dated from 1993 through January 1998, indicate any 
evidence of recorded complaints or diagnoses of, or treatment 
for, PTSD.  Similarly, the report of a VA general medical 
examination dated in December 1998 did not note any 
psychiatric complaints or a diagnosis of PTSD.  However, a 
December 1998 report of a psychiatric examination conducted 
on behalf of the State of Oklahoma Disability Determination 
Division by Cecil F. Mynatt, M.D., indicates an Axis I 
diagnosis of among other things, PTSD, unresolved, and a 
treatment and case management plan dated in March 1999 from 
the Mental Health Services of Southern Oklahoma also 
indicates an Axis I diagnosis of PTSD, chronic.

In August 2000, the veteran underwent a VA fee-basis 
comprehensive psychiatric assessment.  At that time, the 
examiner commented as follows:

I carefully reviewed this patient's 
medical records.  No medical records were 
sent for review prior to 12/9/98 and 
basically consisted of a psychiatric 
assessment by Dr. Mynatt.  His diagnosis 
for this patient includes Major 
Depression as well as PTSD.  However, the 
report did not include the same reported 
symptoms for PTSD listed above except for 
paranoia and mood disturbance.  Due to 
these extreme discrepancies, I suspect 
some component for malingering.

The examiner then rendered an Axis I diagnosis of, among 
other things, PTSD versus malingering.  In summarizing his 
findings, this examiner again stated that while the patient 
did exhibit symptoms consistent with major depression as well 
as PTSD, his current symptoms of PTSD were inconsistent with 
previous medical records suggesting at least a component of 
malingering.  He then concluded that "[t]herefore, I am 
unable to determine that this patient's PTSD is service 
connected."

As a result, there is some question as to whether the veteran 
does indeed have either a clear diagnosis of PTSD or a 
diagnosis of PTSD that is in accordance with the provisions 
of 38 C.F.R. § 4.125(a).  The Board notes that prior to March 
7, 1997, 38 C.F.R. § 3.304(f) required a "clear" diagnosis of 
PTSD.  See 38 C.F.R. § 3.304(f) (1996).  The Board notes 
further, that the Court has held that the DSM-III-R criteria, 
and by deduction the DSM-IV criteria, cannot be read in a 
manner that imposes requirements over and above those 
included in 38 C.F.R. § 3.304(f).  Therefore, a "clear 
diagnosis" of PTSD by a mental health professional, 
regardless of whether the diagnosis is based on DSM-III-R or 
DSM-IV, must be presumed to concur with the applicable 
diagnostic criteria for that disorder in terms of the 
adequacy of the symptomatology and the stressor.  If the 
Board finds that the diagnosis does not comply with the 
applicable diagnostic criteria pertaining to the adequacy of 
the symptomatology or the severity of the stressor, remand of 
the case for clarification of the diagnosis or additional 
examination is required.  Cohen, 10 Vet. App. at 140.  Thus, 
even if the Board may, in this case, assume that the record 
contains a diagnosis of PTSD that conforms to the old or 
revised legal criteria to establish such a diagnosis, the 
Board finds that it is not entirely clear that the record 
contains sufficient evidence of a link, established by 
medical evidence, between current symptoms and an in-service 
stressor as the medical records that do contain a diagnosis 
of PTSD fail to provide any information regarding specific 
stressors.  More importantly, the Board finds that the record 
does not contain credible supporting evidence that the 
claimed in-service stressors actually occurred.

Evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran was 
engaged in combat with the enemy.  As noted, where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran engaged in combat with 
the enemy and the claimed stressor is combat-related, the 
veteran's lay testimony may be sufficient to establish the 
occurrence of such stressor, provided such testimony is 
credible and consistent with the circumstances, conditions, 
and hardships of service.  38 C.F.R. § 3.304(f) (as amended 
by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
non combat-related, the record must contain service records 
which corroborate the veteran's testimony as to the 
occurrence of the claimed stressor.  Id.; Zarycki v. Brown, 6 
Vet. App 91, 98 (1993).

A review of the official military documentation contained in 
the veteran's claims file reveals no evidence that the 
veteran was engaged in combat with the enemy, as contemplated 
by VA regulations.  The veteran's service records do not 
reflect that the veteran received any decorations or medals 
which indicate involvement in combat.  Although the veteran's 
military occupational specialties (MOS) during his service 
included rifleman, infantryman, and grenadier, which appear 
to indicate specialties indicative of a combat role, the 
veteran's service records, including the service personnel 
records contained in the veteran's 201 File, do not otherwise 
contain any entries which show that he received any 
decorations or performed any specific details that would have 
placed him in combat situations.  See Gaines v. West, 11 Vet. 
App. 353, 358-60 (1998).  He was apparently stationed at Fort 
Polk and Fort Sill while on active duty.  Finally, the 
veteran has not claimed to have been engaged in combat, and 
has reported to examiners that he did not engage in combat.  
Accordingly, in view of any official evidence that the 
veteran participated in combat with the enemy, the Board 
finds that he did not "engage in combat," and the 
evidentiary presumption of 38 U.S.C.A. § 1154(b) does not 
apply.  Therefore, as the veteran has not been shown to have 
engaged in combat with the enemy, any alleged in-service 
stressors must be verified, i.e., corroborate by credible 
supporting evidence.

In reviewing the veteran's claims file, the Board concludes 
that the veteran has not claimed any in-service stressors 
which are of sufficient specificity to allow for 
verification.  For example, at the time of the December 1998 
State of Oklahoma Disability Determination examination, the 
examiner's entire discussion of the veteran's military 
service consisted of the following statements:  "He was in 
the Army from 1974 to 1979.  Although he was not in a combat 
zone, he did have considerable stress during this period."  
No further indication of the causes of this "stress" was 
provided, nor did the examiner specifically link this stress 
to the veteran's PTSD.  Similarly, at the time of the VA fee-
basis examination in August 2000, the veteran stated vaguely 
that "Uncle Sam broke me," claiming that his "internal 
strength" was broken down during basic training and never 
built back up.  He also reported frequent statements from his 
drill sergeant such as "Jody is going to take your wife."  
As noted above, the examiner did not specifically link the 
veteran's military experience to PTSD, and, indeed, was 
unable to determine whether the veteran actually met the 
diagnostic criteria for PTSD as opposed to malingering.

At the time of the veteran's hearing before an RO Hearing 
Officer in July 1999, the veteran again indicated that during 
basic training, the recruits were broken down and then built 
back up physically and mentally to become soldiers, but that 
he was never built back up.  He indicated that the 
instructors told him things to "mess him up," making up 
stories about his wife and his parents.  The only incident 
referenced by the veteran was an event in which he witnessed 
a man in his unit at Fort Sill get beaten to death in a bar 
while tied to a pole with chains.  However, he did not 
indicate the date of this incident, the name of the soldier 
killed, or the name or location of the bar.  The veteran 
stated that he was never sent to Vietnam, although he was a 
veteran of the Vietnam Era.

In order to assist the veteran in developing his claim, in 
July 2000 the RO sent a letter to the veteran requesting that 
he "Furnish specific details of the in-service stressful 
incident(s) such as dates(s), place(s), unit of assignment at 
the time of the event(s), description of the event(s), 
medal(s) or citation(s) received as a result of the event(s), 
and if appropriate, names(s) and identifying information 
concerning any other individuals involved in the event(s)."  
The veteran was further advised that "At a minimum, you must 
indicate the location and approximate time of the stressful 
event(s) in question."  The RO informed the veteran that 
this stressor information was "necessary to obtain 
supportive evidence of the stressful event(s) and failure to 
respond or an incomplete response may make it difficult or 
impossible to obtain this evidence."  Finally, the veteran 
was advised that this information should be submitted as soon 
as possible, preferably within 60 days, and that if it was 
not received within one year from the date of the letter, 
benefits to which entitlement may be established could not be 
paid for any period prior to the date of its receipt.  To 
date, no response has been received from the veteran.  

Thus, as the only "stressors" discussed by examiners in 
rendering diagnoses of PTSD were vague, unspecific 
complaints, such as generalized "stress" or being "broken 
down" by the military, the Board finds that none of the 
veteran's PTSD diagnoses were linked to a specific in-service 
stressor which has been, or indeed could be, verified by 
credible supporting evidence.  As such, the veteran's claim 
for service connection for PTSD does not meet the 
requirements of 38 C.F.R. § 3.304(f) and must be denied.


ORDER

Service connection for PTSD is denied.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals



 

